DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed composition having the claimed bulk specific gravity and average particle diameter.  The closest prior art of record is Sobotka et al. (US 2016/0009914) in view of Ogawa et al. (US 2008/0118963), discussed in the previous action.
Sobotka et al. teaches a spray dried powder (¶0041) a polyhydroxyalkanoate and a colloid stabilizer (¶0012) that is most preferably polyvinyl alcohol (¶0030).
	Sobotka et al. does not teach the claimed powder size.  However, Ogawa et al. teaches agglomerating the polyhydroxyalkanoate in a suspension prior to drying to a particle diameter of 199 microns (Example 1).  Sobotka et al. and Ogawa et al. are analogous art as they are concerned with the same field of endeavor, namely polyhydroxyalkanoate powders.  It would have been obvious to a person having ordinary skill in the art to have formed a particle with the size of Ogawa et al. in the process of Sobotka et al., and the motivation to do so would have been, as Ogawa et al. suggests, to allow for it to be easily filtered (¶0026).
	Neither Sobotka et al. or Ogawa et al. disclose the bulk specific gravity of the particles made from the spray drying process.  As the parameters of the spray drying process, as well as the specific composition of the dispersion, including due to the presence of modifying agent such as pore forming compounds or salts, would affect the bulk specific gravity of the powder, it cannot be said that the claimed bulk specific gravity would necessarily be present in the spray dried powder as made by Sobotka et al. (US 2016/0009914) in view of Ogawa et al. (US 2008/0118963).  
	The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993) (reversed rejection because inherency was based on what would result due to optimization of conditions, not what was necessarily present in the prior art).  See MPEP § 2112.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767